UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1305


TALIA JOHNSON,

                    Plaintiff - Appellant,

             v.

DAVID V. BYRD, Chief District Court Judge; JEANIE R. HOUSTON,
DISTRICT COURT JUDGE; WILLIAM F. BROOKS, DISTRICT COURT
JUDGE; ANGELA B. PUCKETT, DISTRICT COURT JUDGE; RENEE M.
HAUSER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:16-cv-01052-WO-LPA)


Submitted: June 28, 2017                                          Decided: July 21, 2017


Before TRAXLER, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North Carolina, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Talia Johnson seeks to appeal the district court’s judgment adopting the magistrate

judge’s recommendation, dismissing Johnson’s complaint without prejudice, and denying

her motion for a preliminary injunction as moot. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s judgment was entered on January 20, 2017. The notice of

appeal was filed on March 9, 2017. Because Johnson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. * We dispense with oral argument because the facts and legal contentions are




       *
         Johnson also filed a document seeking to appeal from the magistrate judge’s
memorandum opinion and recommendation. Contrary to Johnson’s argument, this filing
cannot serve as a notice of appeal from the final judgment pursuant to Fed. R. App. P.
4(a)(2) because the magistrate judge’s recommendation was clearly interlocutory and
could not have been certified for immediate appeal under Fed. R. Civ. P. 54(b). See In re
Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005). In any event, even if Johnson had noted a
timely appeal, she waived her right to appellate review by failing to file specific
objections to the magistrate judge’s memorandum opinion and recommendation. See
Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).


                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3